Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 3-6, 8-12 & 17 are allowed over the prior art of record.

REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1, 6 & 17 distinguishes itself over the prior arts. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	Claim 1: “A method, comprising:
	sending, from an authoritative edge device (AED)-server in a computer network, an AED change request identifying an old active AED for a particular virtual local area network (VLAN) and a new active AED for the particular VLAN, wherein the AED-server is a centralized server configured to run AED election for each VLAN in the computer network;
	in response to receiving the change request at the old active AED, ceasing forwarding of traffic for the particular VLAN by the old active AED and transmitting a relinquishment confirmation into the network;
, wherein the new active AED assumes the responsibility for traffic forwarding for the particular VLAN and transmits the activation confirmation into the network in response to receiving both the relinquishment confirmation from the old active AED and a backup relinquishment confirmation from the old backup AED;
	sending, from the AED-server, the change request identifying an old backup AED for the particular VLAN and a new backup AED for the particular VLAN;
	in response to receiving the change request at the old backup AED, transmitting the backup relinquishment confirmation into the network;
	deeming the change request completed by the AED server upon receipt of the relinquishment confirmation, the activation confirmation, the backup relinquishment confirmation, and a backup activation confirmation; and
	in response to receiving the change request at the new backup AED, and in response to
receiving both the relinquishment confirmation from the old active AED and the backup relinquishment confirmation from the old backup AED, assuming responsibility for backing up the
traffic forwarding for the particular VLAN by the new backup AED and transmitting the backup
activation confirmation into the network.”.  
Claims 3-6, 8-12 & 17 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449